DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 127 and 129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 127, it is unclear what this claim is intending to recite. For example, a portion of the claim recites “the anterior portion of the capsular bag extends anterior…”.  This recitation is confusing because the capsular bag is part of the human eye, so it is unclear how that applicant is intending to recite features that are present in the natural eye. Appropriate clarification is required. 
Claim 129 recites the limitation "the groove" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 129 will be examined as if it depends from claim 128. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 127 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites features of “the capsular bag”, which is part of the natural/human eye. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 121-122, 132-135, 137-138, 140 and 142 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de Juan et al. (WO 2015/148673…reference numbers are from US 2017/0181850).
Referring to claim 121, de Juan et al. discloses an accommodating intraocular lens device (Figs. 26A-26F) for treatment of an eye, the device comprising: a lens body(305) comprising: a first membrane(345) comprising a first perimeter region(outer edge region of the membrane) and a central, accommodating surface configured to outwardly bow(345 shown bowing in Fig. 27D); a shape deformation membrane(307) extending along an arc and configured to undergo displacement relative to 
Referring to claim 122, de Juan et al. discloses wherein the stabilization system further comprises an annular ring structure (region surrounding internal support, see annotation below) coupled to an internal support (312) positioned near the first perimeter region.
Referring to claim 132, de Juan et al. discloses wherein the shape deformation membrane moves a distance of between about 50 µm to about 100 µm, optionally wherein the distance moved causes a change in power of the lens body by at least +3 diopters(paragraph 13; additionally applicant should note the language following ‘optionally’ does not have to be provided in the prior art).
Referring to claim 133, de Juan et al. discloses wherein the central, accommodating surface of the first membrane is a reduced thickness region prone to give way upon increased internal pressure within the sealed chamber or upon application of pressure by the optical fluid against the inner surface of the first membrane(paragraph 14).
Referring to claim 134, de Juan et al. discloses wherein inward movement of the force translation arm relative to the lens body achieves an outward bowing of the central, accommodating 
Referring to claim 135, de Juan et al. discloses a second force translation arm(315), wherein the first and second force translation arms are positioned opposite to one another and symmetrically relative to the lens body(Fig. 26B).
Referring to claim 137, de Juan et al. discloses an internal support (312) configured to mechanically isolate optical components of the lens body from distortion during movement of the force translation arm relative to the lens body and from distortion due to stresses on the stabilization system(paragraph 138).
Referring to claim 138, de Juan et al. discloses wherein the internal support comprises a plurality of internal supports surrounded by the optical fluid (paragraph 138, discloses one or more internal supports).
Referring to claim 140, de Juan et al. discloses wherein the internal support forms a partition within the sealed chamber dividing the sealed chamber into a deformable region and a central region and wherein the deformable region is located outside an optic zone of the lens body (paragraph 10).
Referring to claim 142, de Juan et al. discloses a system comprising the device of claim 121, wherein the device is positioned anterior to a second intraocular lens that is a non-accommodating lens.  [The positioning of the device in the eye is a recitation of intended use. The structure of the lens of the prior art is fully capable of being positioned anterior to a second intraocular lens. Therefore the limitations of this claim is encompassed in the prior art.]

    PNG
    media_image1.png
    474
    844
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    376
    688
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 123-126, 128-131, 136, 139 and 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Juan et al.(US 2017/0181850).

Referring to claim 123, de Juan et al. discloses the flange of the stabilization system extending radially outwardly from the lens body. 
De Juan et al. lacks a detailed description of the flange of the stabilization system extending outwardly from the posterior region of the lens body. 
However, de Juan et al. discloses the stabilization haptics can be positioned in different planes and positioned within the eye at different locations for the purpose of maintaining alignment of the optics and resisting movement of the device following implantation in the eye(paragraph 13). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stabilization system to extend outward from a posterior region of the lens body in order to maintain the alignment of the optics in the eye and resisting movement of the device.
Referring to claim 124, as modified in claim 123 above, de Juan et al. discloses wherein the flange is positioned a distance away from the force translation arm (Fig. 26E).
Referring to claim 125, as modified in claim 124 above, de Juan et al. discloses wherein the force translation arm (315) comprises first and second force translation arms positioned opposite each other (Fig. 26E) and wherein the flange (320) comprises first and second flanges positioned opposite each other (320, Fig. 26E), wherein the first and second flanges are positioned between the first and second force translation arms (Fig. 26E).
Referring to claim 126, as applied to claim 123 above, de Juan et al. discloses the flange of the stabilization system extending radially outwardly from the lens body. 
De Juan et al. lacks a detailed description of the flange of the stabilization system positioned in a posterior position relative to the lens body and to the force translation arm. 
However, de Juan et al. discloses the stabilization haptics can be positioned in different planes and positioned within the eye at different locations for the purpose of maintaining alignment of the optics and resisting movement of the device following implantation in the eye(paragraph 13). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the flange of stabilization system to be positioned in a posterior position relative to the lens body and to the force translation arm in order to maintain the alignment of the optics in the eye and resisting movement of the device.
Referring to claims 128 and 131, the embodiment of Fig. 26 of de Juan et al. lacks a detailed description of the stabilization system comprising a groove and flange further comprises an interruption configured to provide a path of fluid egress from the capsular bag. 
De Juan et al. discloses in paragraph 13, the stabilization haptic including a fixation element that can include a grooved edge and or/hole and that the stabilization haptic can be various styles. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to comprise a groove and/or hole in order to position the stabilization haptic within the capsular bag.  [Additionally, applicant should note the intended use language presented in the claim. The hole provided in the stabilization system provides the structure necessary to perform the function of providing a path of fluid egress].
Referring to claim 129, as modified in claim 128 above, de Juan et al. discloses wherein the groove is sized to receive a capsular bag edge formed by a capsulorhexis in the capsular bag (see 112 rejection above, paragraph 13).  
Referring to claim 130, as modified in claim 129 above, de Juan et al. discloses wherein the flange comprises an outer elevation bending toward an anterior direction and configured to engage against an internal surface of an anterior capsule. (Fig. 26F).
Referring to claim 136, as modified in claim 121 above, the embodiments of de Juan et al. (Figs26A-26F) lacks a detailed description of the optical fluid in the sealed chamber is non-compressible and presses against the inner surface of the first membrane to cause the outward bowing of the first membrane upon inward movement of the shape deformation member.
The embodiment of Fig. 25 of de Juan et al. discloses wherein the optical fluid in the sealed chamber is non-compressible and presses against the inner surface of the first membrane to cause the outward bowing of the first membrane upon inward movement of the shape deformation member (paragraph 129) for the purpose of providing an accommodating lens. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 26 of de Juan et al. to comprise the non-compressible optical fluid as taught in the embodiment of Fig. 25 in order to providing an accommodating lens to correct the vision for the patient.
Referring to claim 139, as modified in claim 137 above, de Juan et al. discloses wherein the internal support comprises at least one internal support comprising a first side and a second side, the internal support sealed to the first perimeter region of the first membrane on the first side and sealed to the second perimeter region of the static element on the second side (paragraph 138, discloses the internal support coupled to the shape changing membrane and the static element). 
Referring to claim 141, the embodiment of Fig. 26 of de Juan et al. lacks a detailed description of the first membrane comprising a variable thickness membrane.  
Another embodiment of de Juan et al. discloses wherein the first membrane comprises a variable thickness membrane for the purpose of allowing shape change of the membrane (paragraph 126).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first membrane of the embodiment of Fig. 26 of de Juan et al. to be variable as taught in paragraph 126 in order to allow for shape change of the membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774